Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 22, 2016                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  153609(10)                                                                                     Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
                                                                                           Richard H. Bernstein
  JOSEPH CONSTANT,                                                                               Joan L. Larsen,
                                                                                                           Justices
           Plaintiff,
                                                                SC: 153609
  v                                                             AGC: 1770-15

  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  ________________________________________/

         On order of the Chief Justice, plaintiff’s motion to extend the time for filing his
  reply is GRANTED. The reply will be accepted for filing if submitted on or before
  August 8, 2016.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 22, 2016